DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 03/04/2021 Applicant’s Arguments.
Claims 1-12 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,954,527 to Wilson et al (hereafter Wilson) in view of US 6,563,357 to Hsu et al. (hereafter Hsu).
Regarding independent claim 1, Wilson teaches a device comprising: 
a first inverter including an input configured to receive a signal, wherein the first inverter operates from a first supply potential (FIG. 7F: inverter 761 receiving input signal IN and operating at Vdd/2); 
a second inverter including an input coupled to all output of the first inverter, wherein the second inverter operates from the first supply potential (FIG. 7F: inverter 762 coupled to output of inverter 761, and operating at Vdd/2); 
a first capacitor including an input coupled to the output of the first inverter (FIG. 7F: capacitor 765
a second capacitor including an input coupled to the output of the second inverter (FIG. 7F: capacitor 766); 
a latch including a third inverter cross coupled to a fourth inverter (FIG. 7F: inverters 763 and 764, respectively), wherein an input of the third inverter is coupled to an output of the first capacitor and an output of the fourth inverter, wherein an input of the fourth inverter is coupled to an output of the second capacitor and an output of the third inverter, and wherein the latch operates from a second supply potential that is greater than the first supply potential (FIG. 7F: inverters 763 and 764 are operating at Vdd); and 

Wilson does not teach the strike through limitation. Wilson teaches that first and second capacitors are used in continuously-timed, capacitively-coupled level shifter (see 13:54-61), which may limit the speed of the level shifter compared to clocked level shifters due to the time to charge and discharge the capacitors (see 14:58-64).
Hsu teaches a clocked level shifter circuit (see FIG. 2) comprising first and second transfer gates (FIG. 2: transfer gates 214, 236) are used to transfer signals to a latch (FIG. 2: cross coupled inverters 232 and 234) operating from a higher supply potential in response to clock signals (FIG. 2: Vcch, which is higher than Vccl).  
Since Wilson and Hsu are both from the same field of endeavor, the purpose disclosed by Hsu would have been recognized in the pertinent art of Wilson.
see Wilson, 14:58-64).
	Regarding dependent claim 2, Hsu teaches 
wherein the first and second transmission gates are seen including a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (because other transistors are MOSFETs, see 2:65-3:9), and including gates configured to receive the clock signal (FIG. 2: gates of transfer gates 214, 236 receiving clock CLK, /CLK*).  Wilson teaches the first and second terminals of capacitor 765 coupled to output of the first inverter and input of the third inverter, respectively (see FIG. 7F); and the first and second terminals of capacitor 766 coupled to output of the second inverter and input of the fourth inverter, respectively (see FIG. 7F).
Regarding dependent claim 3, Wilson implicitly teaches wherein: the third inverter includes a first p-MOSFET and a first n-MOSFET, wherein a gate of the first p-MOSFET and a gate of the first n-MOSFET are coupled together as the input of the third inverter, a drain of the first p-MOSFET and a drain of the first n-MOSFET are coupled together as the output of the third inverter, a source of the first p-MOSFET and a source of the first n-MOSFET are coupled between the second supply potential (because that is how inverter is formed using CMOS transistors, FIG. 7F shows the third inverter is supplied with Vdd); and the fourth inverter includes a second p-MOSFET and a second n-MOSFET, wherein a gate of the second p-MOSFET and a gate of the second n-MOSFET are coupled together as the input of the fourth inverter, a drain of the second p-MOSFET and a drain of the second n-MOSFET are coupled together as the output of the fourth inverter, and a source of the second p-MOSFE and a source of the second n-MOSFET are coupled between the second supply potential (because that is how inverter is formed using CMOS transistors, FIG. 7F of Wilson shows the fourth inverter is supplied with Vdd).
Regarding dependent claim 4, Hsu implicitly teaches wherein the inverting driver includes a p-MOSFET and a n-MOSFET, wherein a gate of the p- MOSFET and the gate of the n-MOSFET are coupled together as the input of the inverting driver, a source of the p-MOSFET and a source of the n-MOSFET are coupled together as the output of the inverting driver, and a drain of the p-MOSEET and a drain of the n-MOSFET are coupled between the second supply potential (because that is how inverter is formed using CMOS transistors, FIG. 2 of Hsu shows the fourth inverter is supplied with Vddh).

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Hsu in view of Admitted Prior Art FIG. 1 (hereafter APA).
Wilson and Hsu teach, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claim(s).
Regarding dependent claim 5, APA teaches a memory device comprising an address buffer configured to receive and buffer a plurality of address signals; a word line pre-decoder configured to receive the buffered plurality of address signals and output partially decoded address signal; and a word line decoder configured to receive the partially decoded address signal and output a plurality of decoded address signals.  APA further teach a level shifter and a high voltage driver for word line(s). 
Since Wilson, Hsu and APA are all from the same field of endeavor, the purpose disclosed by Wilson and Hsu would have been recognized in the pertinent art of APA.
see Wilson, 3:27-52).
	Regarding dependent claim 6, APA implicitly teaches an array of memory cells arranged in columns and rows, wherein sets of a first number of cells arranged along columns are coupled to corresponding ones of a plurality of bit lines and sets of a second number of cells arranged along rows are coupled to corresponding ones of the plurality of word lines (because a memory device always comprising memory array(s) arranged in matrix, see paragraph [0003]).
	Regarding dependent claims 7-8, APA does not explicitly wherein each memory cell includes a select gate and a Magnetic Tunnel Junction (MTJ) coupled in series between a corresponding one of the plurality of bit lines and a corresponding one of the plurality of source lines, and wherein a control terminal of the select gate is coupled to a corresponding one of the plurality of word lines; or wherein the array of memory cells comprise an array of Spin Torque Magnetoresistive memory cells.
	However, it would have been obvious to one with ordinary skill in the art to realize that the memory device APA could be of any type, as long as it is capable of storing data into and retrieve data from.  
Regarding independent claim 9, APA teaches a memory device comprising: 
an inherent memory cell array including a plurality of word lines (because a memory device always comprising memory array(s) arranged in matrix, see paragraph [0003], which are coupled to word lines 190
an address buffer configured to buffer a plurality of address signals (APA: address buffer 140), wherein the address buffer operates from a first supply potential (there appears circuitries come before level shifter are operating on low voltage potential, see paragraph [0003]); 
an address decoder circuit configured to receive the buffered plurality of address signals and output a plurality decoded address signals (APA: word line pre-decoder), wherein the address decoder operates from the first supply potential (there appears circuitries come before level shifter are operating on low voltage potential, see paragraph [0003]).
APA does not teach the remaining limitations.
Wilson teaches an apparatus comprising:
a first inverter including an input configured to receive a respective one of the decoded address signals, wherein the first inverter operates from a first supply potential (FIG. 7F: inverter 761 receiving input signal IN and operating at Vdd/2); 
a second inverter including an input coupled to an output of the first inverter, wherein the second inverter operates from a first supply potential (FIG. 7F: inverter 762 coupled to output of inverter 761, and operating at Vdd/2); 
a first capacitor including an input coupled to the output of the first inverter (FIG. 7F: capacitor 765); 
a second capacitor including an input coupled to the output of the second inverter (FIG. 7F: capacitor 766
a latch including a third inverter cross coupled to a fourth inverter (FIG. 7F: inverters 763 and 764, respectively), wherein an input of the third inverter is coupled to an output of the first capacitor and an output of the fourth inverter, wherein an input of the fourth inverter is coupled to an output of the second capacitor and an output of the third inverter, and wherein the latch operates from a second supply potential that is greater than the first supply potential (FIG. 7F: inverters 763 and 764 are operating at Vdd); and 
Hsu teaches a clocked level shifter circuit (see FIG. 2) comprising first and second transfer gates (FIG. 2: transfer gates 214, 236) are used to transfer signals to a latch (FIG. 2: cross coupled inverters 232 and 234) operating from a higher supply potential in response to clock signals (FIG. 2: Vcch, which is higher than Vccl).  Hsu further teaches:
an inverter driver including an input coupled to an output of the third inverter and an output configured to output a drive signal, wherein the inverter driver operates from the higher supply potential (FIG. 2: inverter 229 coupled to output of inverter 232 and operating from Vcch).
Since APA, Wilson and Hsu are all from the same field of endeavor, the purpose disclosed by Wilson and Hsu would have been recognized in the pertinent art of APA.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
replace the first and second capacitors of Wilson with transfer gates of Hsu for better speed performance (see Wilson, 14:58-64
replace the level shifter of APA with combined level shifter circuitry suggested in Wilson and Hsu in order to recover the reduction in voltage swing down the link with circuit connections (see Wilson, 3:27-52).
Regarding dependent claims 10-11, see rejection applied to claims 7-8 above.
Regarding dependent claim 12, Wilson teaches wherein, the respective one of plurality of decoded address signals includes a first state and a second state (FIG. 7F: e.g. output of inverter 761 has logic “0” and ground and logic “1” at Vdd/2); and the drive signal includes a third state and a fourth state (FIG. 7F: e.g. output of inverter 763 has logic “0” and Vdd/2 and logic “1” at Vdd), wherein a potential difference between the third state and the fourth state is greater than a potential difference between the first state and the second state (Vdd>Vdd/2).

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Wilson nor Hu includes a suggestion therein to replace the capacitors 761, 762 of Wilson with the transmission gates 214, 236 of Hsu.  Examiner respectfully disagrees with this statement.
Wilson describes:
Column 14, lines 14-33: “As shown in FIG. 7F, the level shifter 760 receives an input signal in a second voltage domain and shifts the level of the input signal to a first voltage domain. The input signal is coupled to a first inverter 761 supplied by the second voltage domain (i.e., the same voltage domain as the input signal), which provides an inverted version of the input signal in the second voltage domain to a second inverter 762 supplied by the second voltage domain. The inverters 761 and 762 decouple the input signal from a pair of capacitors 765 and 766. The capacitors 765 and 766 are coupled to a memory cell formed by a pair of inverters 763 and 764 supplied by the first voltage domain. Again, the charge across the capacitors causes the state of the memory cell to change in response to a transition in the input signal such that a logic level of the output signal in the first voltage domain matches a logic level of the input signal in the second voltage domain. For example, when the input signal is logic high (Vdd/2), then the output signal is also logic high (Vdd), but when the input signal is logic low (Vss), then the output signal is also logic low (Vdd/2).”

Column 14, lines 47-64: “Each of the level shifters shown in FIGS. 7A through 7F performs the necessary job of shifting signals between the voltage domains. However, as set forth above, each of the solutions introduces a separate issue. In the case of level shifters 710 and 720, the level shifters may consume too much power, thereby sacrificing some of the power savings associated with using a charge-recycling repeater link. In the case of level shifters 730 and 740, the level shifters may need to be designed in such a precise manner to ensure that the relative strengths of the PMOS and NMOS transistors are approximately the same. In the case of level shifters 750 and 760, the time to charge and discharge the capacitors in order to change the state of the memory cell may limit the speed of the link. One solution to these issues may be to use a clocked comparator instead of a conventional level shifter design in order to shift the level of the signals between the two voltage domains.”

From the above paragraphs, it is understood that the use of capacitors in FIG. 7F is to create a voltage difference between cross-coupled inverters 763-764.  When the input signal is logic high (Vdd/2), then the output signal is also logic high (Vdd), but when the input signal is logic low (Vss), then the output signal is also logic low (Vdd/2). Wilson further states that capacitors 765-766 in FIG. 7F may limit the speed of the level shifter compared to clocked level shifters.  
Hsu teaches, in FIG. 2, a clocked level shifter circuit.  The circuit elements in FIG. 2 receiving clock signals CLK, /CLK* are transfer gates 214 and 236.  The function of each of the transfer gates is to transfer signal from input to the output at the clock timing.  
It would have been obvious to one with ordinary skill in the art to replace capacitors in FIG. 7F of Wilson with transfer gates in FIG. 2 of Hsu.  It is seen that circuit functions with transfer gates replacement would yield the same results minus the limit in speed due to time to 

Modified FIG. 7F of Wilson

    PNG
    media_image1.png
    411
    642
    media_image1.png
    Greyscale

Claims 1-12 maintain rejected for the reason set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

April 2, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824